Citation Nr: 0518114	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to July 10, 1995, 
for a grant of service connection for compression fracture, 
L3.

2  Entitlement to an effective date prior to August 1, 2002, 
for a grant of service connection for neurogenic bladder 
associated with compression fracture, L3.

3  Entitlement to an effective date prior to August 1, 2002, 
for a grant of service connection for bilateral 
weakness/numbness of the legs associated with compression 
fracture, L3.

4.  Entitlement to an initial evaluation in excess of 20 
percent for compression fracture, L3.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1981 to March 1981.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana denied entitlement to an earlier 
effective date for a grant of service connection for a low 
back disability.  

In April 2003, the veteran and his spouse testified in 
support of this claim at a hearing held at the RO before the 
Board.  In January 2004, the Board affirmed the RO's July 
2002 rating decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in March 2005, the Court granted a Joint 
Motion for Remand (joint motion) and remanded the matter to 
the Board for readjudication consistent with the joint 
motion.  

Although a private attorney represented the veteran before 
the Court, The American Legion is the veteran's recognized 
representative before VA and the Board.  

Since the Court remanded the claim to the Board, the veteran 
has raised other claims for review.  Specifically, in a 
written statement received at the RO in April 2004, he 
requested service connection for, in part, chronic 
constipation, depression, erectile dysfunction and a sleep 
disorder, all secondary to his service-connected back 
disorder.  These claims are not before the Board and are 
referred to the RO for appropriate action.   

The veteran has also initiated an appeal of the RO's May 2003 
rating decision deciding other claims filed by the veteran.  
These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999) and will be 
addressed in the remand portion of this decision.  VA will 
notify the veteran and his representative if they are 
required to take further action with regard to these claims.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to an effective date 
prior to July 10, 1995, for a grant of service connection for 
compression fracture, L3.

2.  The RO received the veteran's initial claim for service 
connection for a back disorder on July 16, 1984.

3.  The RO denied the veteran's initial claim for service 
connection for a back disorder in rating decisions dated 
September 1984 and December 1984.  

4.  In its September 1984 rating decision, the RO noted that 
it had decided the veteran's claim based on incomplete 
service medical records.

5.  In a letter dated in December 1984, the RO notified the 
veteran of the December 1984 rating decision and of his 
appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.

6.  The RO received another claim for service connection for 
a back disorder from the veteran on July 10, 1995, and in 
February 1996, the RO denied reopening that claim.  

7.  The veteran appealed the RO's decision to the Board, and 
in March 1998, the Board reopened the veteran's claim based 
on the receipt of new and material evidence in the form of, 
in part, service medical records.

8.  In a rating decision dated July 2002, the RO granted the 
veteran's claim for service connection for a back disorder, 
effective from July 10, 1995.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of July 16, 
1984, for a grant of service connection for compression 
fracture, L3, have been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.156(c), 
3.400(q)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to the 
claim of entitlement to an effective date prior to July 10, 
1995, for a grant of service connection for compression 
fracture, L3.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

Generally, VA must ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, with regard to the veteran's 
claim of entitlement to an effective date prior to July 10, 
1995, for a grant of service connection for compression 
fracture, L3, VA has strictly complied with the notification 
and assistance provisions of the VCAA.  Even assuming 
otherwise, the veteran is not prejudiced because of the 
Board's favorable disposition of this claim.  Bernard v. 
Brown, 4 Vet. App. at 392-94.  

II. Analysis of Claim

The veteran seeks an earlier effective date for a grant of 
service connection for compression fracture, L3.  He contends 
that the RO should have assigned an effective date of August 
1984 for that grant because that is the date he filed his 
initial claim for service connection for a back disorder.  He 
further asserts that he never received notice of any denial 
of this claim.  Moreover, even if he had, because both his 
initial and reopened claims involved the same disability, the 
August 1984 date should still be assigned.

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Generally, the 
effective date of the grant of service connection is the date 
following separation from service, if the claim is received 
within one year of that date.  Otherwise, the effective date 
is the date VA receives the claim.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2004).  

For reopened claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2003).  Where the new and 
material evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2004).  

In Spencer v. Brown, 4 Vet. App. 283 (1993), the Court 
explained the following: 

[W]here the claim is reopened on the 
basis of new and material evidence from 
service department reports, VA has 
consistently treated it as a true 
'reopening' of the original claim and a 
review of the former disposition in light 
of the service department reports which 
were considered to have been lost or 
mislaid, and the award of benefits is 
made retroactive to the date of the 
original claim.  See 38 C.F.R. § 
3.400(q)(2) (1991); VA G.C. Digested 
Opinion, July 17, 1984 (stating that 
§ 3.400(q)(2) reflects 'a longstanding VA 
policy treating supplemental service 
department records correcting prior 
erroneous reports as providing a basis 
for an award for benefits based on the 
veteran's original claim' . . . .) 

Spencer, 4 Vet. App. at 293.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2004); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the RO received the veteran's initial claim for 
service connection for a low back disorder in July 1984.  The 
RO first denied this claim in a rating decision dated in 
September 1984.  The RO indicated that it based its decision 
on incomplete service medical records submitted by the 
claimant.  At the time, the veteran's "service department 
record" included only a clinical record dated December 5, 
1980 and a report of Entrance Physical Standards Board 
Proceedings conducted in March 1981.  A report of a visit to 
the emergency room of the University Medical Center in 
Lafayette, Louisiana, in November 1983, and a report of x-
rays conducted during that visit, was also received with the 
veteran's claim and included with the service medical 
records.  

The veteran subsequently submitted additional information in 
support of his claim, including two reports of accidental 
injuries and a decision of a state office of employment 
security.  In a rating decision dated December 1984, the RO 
again denied the claim.  In a letter dated the same month, 
the RO notified the veteran of its decision and of his 
appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The 
December 1984 rating decision thus became final.  38 U.S.C. § 
4005(c) (1982).  To be reopened, the veteran was required to 
submit new and material evidence.  

The veteran did not submit another claim, formal or 
otherwise, for a low back disorder until July 10, 1995.  On 
that date, the RO received a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) from the veteran.  
He referred to back problems.  In February 1996, the RO 
denied reopening that claim.  

The veteran then appealed the RO's February 1996 decision to 
the Board.  In March 1998, the Board reopened the veteran's 
claim based on the receipt of new and material evidence in 
the form of, in part, service medical records that apparently 
had not previously been requested by VA.  Such records 
included the December 5, 1980 clinical record and March 1981 
report of entrance examination that were already of record as 
well as a December 1, 1980 Report of Past Medical 
Examination/Treatment by a private physician, who had seen 
the veteran for a compression fracture of the third lumbar 
vertebra from 1976 to 1977, and the report of a December 4, 
1980 Reserve examination.  In the December 1, 1980 report, 
the private physician indicated that the veteran had no 
residuals of the old fracture of the 3rd vertebra of the 
lumbar spine and that his prognosis was good.  In the 
December 4, 1980 examination report, an examiner noted that 
he had read x-rays of the veteran's lumbar spine and found 
the veteran fit for duty.  

Under 38 C.F.R. § 3.156(c), where new and material evidence 
consists of, in part, additional service medical records 
received before or after a decision has become final, the 
former decision is to be reconsidered by the adjudicating 
agency of original jurisdiction.  In this case, following the 
receipt of the additional service medical records, the RO 
reconsidered the December 1984 decision on a de novo basis.  
In July 2002, based in part on the new service department 
records as well as all other evidence of record, 
particularly, favorable medical opinions, the RO issued a 
rating decision granting the veteran service connection for a 
compression fracture, L3, effective from July 10, 1995, the 
date the RO received the veteran's claim to reopen the 
previously denied claim of entitlement to service connection 
for a back disorder.

The Board concludes that the criteria for entitlement to an 
effective date of July 16, 1984, for a grant of service 
connection for compression fracture, L3, have been met.  
Although the low back claim was allowed by the RO in 
significant part on the basis of medical opinion evidence, 
veteran's initial claim of entitlement to service connection 
for a back disorder was reopened on the basis of service 
department records that were not of record at the time of the 
RO's initial decision.  These records were also considered in 
the medical opinion.  

The Board therefore concludes that an effective date for a 
grant of service connection for a back disorder that 
corresponds to the date of receipt of that initial claim, 
July 16, 1984, is warranted.  Given that the assignment of 
this effective date satisfies the benefit sought on appeal, 
the Board need not address the veteran's assertions that he 
never received notice of the RO's December 1994 denial of his 
initial claim and that an earlier effective date should be 
assigned because both his initial and reopened claims 
involved the same disability. 


ORDER

An effective date of July 16, 1984, for service connection 
for compression fracture, L3, is granted.


REMAND

In a rating decision dated May 2003, the RO granted the 
veteran service connection for neurologic bladder and 
bilateral weakness/numbness of the legs, both secondary to 
the veteran's service-connected back disorder, and assigned 
evaluations of 30 percent and 20 percent, respectively, 
effective August 1, 2002.  The RO also continued the initial 
20 percent evaluation assigned the veteran's service-
connected back disorder.  

Thereafter, in a written statement titled, "Notice of 
Disagreement," received in June 2003, the veteran expressed 
disagreement with the effective dates assigned the grants of 
service connection and the continuation of the 20 percent 
evaluation for his back disorder.  To date, the RO has not 
issued a statement of the case is response.  A remand is thus 
necessary so that VA can issue a statement of the case. 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2004); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Once VA issues the statement of the case, the veteran's 
claims for earlier effective dates and a higher initial 
evaluation for a back disorder should be returned to the 
Board for a decision only if the veteran perfects his appeal 
of those claims in a timely manner.  Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that, if the claims 
file does not contain a notice of disagreement, a statement 
of the case and a substantive appeal, the Board is not 
required, and in fact, has no authority, to decide the 
claim).   

Accordingly, the claims of entitlement to an effective date 
prior to August 1, 2002, for a grant of service connection 
for neurogenic bladder associated with compression fracture, 
L3, entitlement to an effective date prior to August 1, 2002, 
for a grant of service connection for bilateral 
weakness/numbness of the legs associated with compression 
fracture, L3, and entitlement to an initial evaluation in 
excess of 20 percent for compression fracture, L3, are 
REMANDED to the AMC for the following action:

l.  The AMC should furnish the veteran 
and his representative a statement of the 
case addressing the issues of whether the 
veteran is entitled to an effective date 
prior to August 1, 2002, for a grant of 
service connection for neurogenic bladder 
associated with compression fracture, L3, 
an effective date prior to August 1, 
2002, for a grant of service connection 
for bilateral weakness/numbness of the 
legs associated with compression 
fracture, L3, and an initial evaluation 
in excess of 20 percent for compression 
fracture, L3.

2.  The AMC should advise the veteran and 
his representative that the Board will 
not decide these claims unless he 
perfects his appeal.  

The Board intimates no opinion as to the ultimate disposition 
of the claims noted.  







No action is required of the veteran unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).  The law requires that these claims be afforded 
expeditious treatment.  



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


